GIERKE and WISS, Judges
(dissenting):
We have carefully considered the opinions filed originally in this appeal by the Chief Judge, Judge Cox, and Senior Judge Everett, 33 MJ 356 (1991), as well as the lead opinion and separate opinions on this reconsideration. After doing so, we find ourselves in agreement with the dissenting opinion of Senior Judge Everett, id. at 360, so we must dissent from the lead opinion here because it suffers from the same analytical flaws that were addressed in that opinion. In addition to embracing that opinion, however, we write to offer some *427specific comments on the Court’s treatment of this appeal on reconsideration.
I
A
The rather benign factual scenario leading to this prosecution that is set out in the lead opinion omits a number of important points that not only are not so benign but also are legally important.
First, when Powell gave the agents of the Army’s Criminal Investigation Command (CID) appellant’s name as one of the five people he was to turn in who were “dealing drugs,” Powell had no basis at all on which to even suspect that appellant ever had distributed drugs, much less that he still was doing so. As Senior Judge Everett noted, “Appellant came to Powell’s mind because the two of them had, in the past, used cocaine together. Powell candidly admitted at trial, however, that he had no knowledge at all that appellant ever had sold drugs.” Id. at 362. He figuratively pulled appellant’s name out of a hat.
Second, Agent Duperron, Powell’s CID handler, did testify that he first had learned of appellant’s participation in a drug-rehabilitation program during the car ride to Washington, D.C., as the lead opinion states. Senior Judge Everett pointed out, however, that Duperron acknowledged on cross-examination that he “could not ‘recall’ whether Powell had told him early on about appellant’s rehabilitation participation” and conceded “that Powell ‘could have’ told him that.” Id. at 362. Thus, Duperron’s late-learning of appellant’s rehabilitation effort is not clearly established in the record, as the lead opinion asserts.
Third, even before the initial telephone call that Powell made to tempt appellant, out of the blue, to distribute drugs, Powell knew that appellant was in drug rehabilitation. That was the reason that, as the lead opinion acknowledges, appellant told Powell “that he was ‘not using’ drugs and was not ‘doing anything else.’ ” 35 MJ at 418. Undeterred, however, by having no reason to suspect that appellant ever had distributed drugs and by knowing that appellant then was in a rehabilitation program, Powell doggedly pursued his plan to enlist appellant into distributing drugs to him.
B
Judge Crawford here, as did Judge Cox in the original appeal, asserts that Powell’s conceded knowledge from the beginning that appellant was in rehabilitation “should not be imputed to the Government.” By way of rationale, the majority likens this to a “parallel situation” where a “non-government” informant’s “deliberately false or reckless statements ... are not imputed to police” who then seek a search warrant. 35 MJ at 424.
One does not need to look, however, for a “parallel situation.” As Senior Judge Everett pointed out in the original appeal, “[T]he Government cannot escape the taint associated with Powell’s own knowledge of this participation. ‘The Government cannot make such use of an informer and then claim disassociation through ignorance.’ Sherman v. United States, 356 U.S. 369, 375 [78 S.Ct. 819, 822, 2 L.Ed.2d 848] (1958).” 33 MJ at 362-63. As to whether Powell was a “non-government informant,” para. l-2d, CID Reg. 195-15, expressly acknowledges, “Registered sources are always considered agents of the Government.” Moreover, as we discussed earlier, the record is far from clearly establishing that Duperron, himself, did not have early knowledge of appellant’s rehabilitation participation.
On the basis of all of the facts—including those omitted from the lead opinion but set out earlier in this opinion—we agree with Senior Judge Everett that the CID’s efforts to .lure appellant into drug trafficking—while knowing that appellant then was in rehabilitation and without having any notion that, while in rehabilitation, appellant was violating the drug laws—flew in the face of applicable regulations. We reject as too narrow the view of Chief *428Judge Sullivan in his original opinion, adopted by the lead opinion here, that those regulations prohibit only “the gathering of information [from people in a rehabilitation program], not the conducting of a ‘sting’ operation.” See 33 MJ at 359.
C
At this point, it seems appropriate to address the matter of regulatory violations by law enforcement personnel as bases for judicial relief—a matter to which the majority devotes a good deal of attention.
The two interrelated issues originally granted review by this Court question whether the Government “overc[a]me appellant’s entrapment defense” (see Part II, infra) and “whether due process prohibited the police from pressing appellant to obtain cocaine.” See 33 MJ at 356, 357. We have searched appellant’s pleadings in vain to find where he has argued that the charges should be dismissed or the evidence suppressed (see Judge Cox’s concurring opinion) simply on the ground that the Government violated service directives. Our understanding of appellant’s argument on this issue is that public policy considerations which have been codified by federal statutes and promulgated through Army regulations prohibit government attempts to lure recovering addicts in rehabilitation programs back into drug-related crime since such attempts waste resources and defeat rehabilitation efforts. Final Brief at 9.
Even the majority acknowledges that the regulations in question here “are an outgrowth of 21 USC § 1101 et seq., first enacted in 1972,” which manifested the determination of Congress “to have a national policy which focused the resources of the Federal Government on drug abuse, hoping to reduce significantly the incidence of drug abuse, as well as the social and personal cost to the country.” More specifically, the majority recognizes that “Congress also sought to ensure that a long-term strategy was developed by various departments of the Government to combat drug abuse. The Army’s program was an outgrowth of this strategy.” 35 MJ at 420-421.
With light thus properly focused on the granted issue and the basis of the argument in support of it, violation of service directives that occurred here has been only a means by which appellant has offered to show the outrageousness of the Government’s conduct in enticing him into distributing drugs. Appellant contends that creating a crime through such governmental conduct should be considered “outrageous” enough to warrant dismissal of the charges on due process grounds.
Merely addressing whether government agents technically violated their regulations and whether those violations, if any, should result in dismissal of the charges simply sidesteps this issue. This is not a case of police or prosecutorial misconduct that occurred after a crime was committed and the culprit apprehended for that crime. Neither is this a case that properly is subject to the “harmless error” analysis suggested by the majority. See Part ID, infra. Instead, this is a case in which regulations have been issued for public-policy reasons to protect recovering drug addicts who are in a drug-rehabilitation program.
Creating a crime for an otherwise innocent party in one of these programs to commit, as happened here, does more than merely defeat the purpose of the regulations; it also flies in the face of declared, long-standing public policy of Congress. Additionally, it is contrary to “[t]he function of law enforcement,” which “is the prevention of crime and the apprehension of criminals.” Sherman v. United States, supra at 372, 78 S.Ct. at 820. See Part II, infra.
Moreover, we seriously doubt that dismissal of appellant’s charges on due process grounds based on reckless and legally proscribed behavior that creates a crime rather than enforces the law “could have a chilling effect on the formulation of additional standards by the Executive Department,” as the lead opinion suggests. 35 MJ at 424. We believe it more likely that dismissal will result, if anything, in *429more conscientious law enforcement in which innocent persons are left alone and in which public policy is honored by those whose responsibility it is to enforce it.
D
Finally, we are bemused by the lead opinion’s discussion of lack of “prejudice” in this case, 35 MJ at 422-423, in the same context as it would discuss prejudice from admission of erroneously discovered evidence. Let us be clear: Except for the Government’s outrageous conduct in violation of a myriad of regulations that were promulgated to implement national policy, appellant would not have been telephoned at all by Powell.
Instead, a person who, for all anyone knew then or knows today, might have succeeded in rehabilitation was dragged back into the black-hole of the drug community and prosecuted and jailed, all in the name of law enforcement. We call that prejudice.
II
Relatedly, as to the issue of entrapment, it seems to us as we mentioned earlier that the complete picture of the Government’s active efforts here portrays a vision more like crime-creation than like law enforcement. Simply stated, there was no crime and there was no basis to believe there could be a crime—until the Government, in the form of its registered source Powell, created the crime.
The Supreme Court, in Jacobson v. United States, — U.S.-, 112 S.Ct. 1535,118 L.Ed.2d 147 (1992), held that, where the Government induces the criminal conduct— as the lead opinion acknowledges occurred here (35 MJ at 424-25)—“the prosecution must prove beyond reasonable doubt that the defendant was disposed to commit the criminal act prior to first being approached by Government agents.” Id. at 425 (emphasis added), quoting Jacobson v. United States, supra at-, 112 S.Ct. at 1540. To meet this burden, the lead opinion focuses on three factors.
In order to put the facts of this case in context when considering these three factors more closely, it will be helpful at this point to pause to consider the facts in Sherman v. United States, supra—a case in which the Supreme Court held that the Government had entrapped the defendant—for the facts there were markedly similar to those presented here.
In Sherman, an unpaid government informant met the defendant at a doctor’s office where apparently both were being treated for narcotics addiction. After making a number of requests, the informant finally talked the defendant into obtaining and selling narcotics to him, predicated on the informant’s claimed suffering from not being able to respond to treatment. Several times thereafter, the defendant used the informant’s purchase money to buy drugs not only for the informant but also for himself, as well as to pay for a taxi and other expenses related to obtaining the drugs. The informant then told Bureau of Narcotics agents about these events, and they later observed the defendant sell narcotics to the informant on three occasions. The agent in charge of the case “never bothered to question” the informant about how “he had made contact with” the defendant in the first place.
At the outset, as noted earlier, the Supreme Court held that the Government could not make use of this informant (even though he was unpaid) “and then claim disassociation through ignorance.” 356 U.S. at 375, 78 S.Ct. at 822. Without any consideration at all of the Sherman holding in this regard, the lead opinion in this case holds to the contrary, even though without doubt Powell was a registered, paid informant (receiving $75.00 for his first buy from appellant and $100.00 for his second one) who, though regrettably untethered to a law enforcement agent, was a player in their drug enforcement program.
Moreover, in weighing the facts to consider whether the Government had carried its burden on the entrapment issue, the Supreme Court—unlike each of our col*430leagues in the majority here—placed no distinction in the fact that the defendant had been asked to sell drugs, not to use them. The Supreme Court did point out, though, that the government-instigated sales to the informant had sadly induced the defendant to return to his old habit. Id. at 373, 78 S.Ct. at 821.
With this foundation, we can proceed to consider the three bases for the lead opinion’s holding that the Government here proved beyond a reasonable doubt that appellant was disposed to sell drugs before the initial contact by Powell.
First, “There was evidence that appellant had used and sold cocaine in the past.” 35 MJ at 425. We do not know what this supposed “evidence” is that appellant had sold drugs earlier: Powell expressly eschewed such knowledge. Possibly, the lead opinion is referring to appellant’s conversational mention while in the car with Powell and Dupperon that he used to sell drugs in Panama. If so, that is a flimsy prop on which to build a conclusion of predisposition beyond a reasonable doubt.
Appellant was last stationed in Panama 5 years before this incident. Since then, of course, appellant had voluntarily enrolled in the rehabilitation program that he was in when Powell illegally approached him. As an outpatient in that program, he had come up “negative” on his previous 11 drug tests after miserably failing all prior efforts at rehabilitation. See 33 MJ at 357 n.3.
The prosecution in Sherman, too, attempted to show predisposition by introducing dated drug activity of the defendant— there, a 9-year-old conviction for selling narcotics and a 5-year-old conviction for possession of narcotics. The Supreme Court held that such evidence was not sufficient to prove the defendant had a predisposition to sell narcotics at the time that the informant approached him, “particularly when we must assume from the record he was trying to overcome the narcotics habit at the time.” Sherman v. United States, supra at 375-76, 78 S.Ct. at 822. The Court further noted that “[l]aw enforcement does not require methods” in which “the Government plays on the weaknesses of an innocent party and beguiles him into committing crimes which he otherwise would not have attempted.” Id. at 376, 78 S.Ct. at 822.
In other words, just like the defendant in Sherman, at the time appellant was lured into his crimes, he was attempting to overcome his addiction, and his drug distributions in Panama 5 years earlier, if they occurred at all, offered no proof that he was predisposed to distribute drugs at the time he was targeted.
Second, the lead opinion concludes that it was not very difficult for the Government to induce appellant into distributing drugs. The lead opinion contends that, “depending on whose testimony you accept, there was either a single invitation to distribute drugs or three invitations within a short period of time; and the invitation was accepted by appellant.” 35 MJ at 425. See United States v. Suter, 21 USCMA 510, 515, 45 CMR 284, 289 (1972). Yet, Judge Cox, in the lead opinion on the initial appeal, stated:
Powell then contacted appellant, asking if he knew where he (Powell) could get some drugs. Appellant responded negatively, stating he was not “using” drugs and was not “doing anything else.” However, Powell continued calling____ Appellant finally agreed to help Powell.
33 MJ at 357 (emphasis added). The fact of this repeated calling is fully supported by Powell’s testimony in the record.
Furthermore, in the context of the unusual circumstances of this case, this factor is not probative of appellant’s predisposition, independent of the Government’s acts, to distribute drugs. We do not consider the fact that an admitted drug addict who then is in a government-sponsored drug-rehabilitation program “finally agreed” to an old friend’s “continued” imploring for help in the friend’s quest for drugs to equate to “simply providing appellant] with the opportunity to commit a crime.” See Jacobson v. United States, supra at-, 112 S.Ct. at 1541.
*431Third, “at least on one occasion, appellant indicated that he would like his profit and showed his willingness to buy other drugs for the government agent anytime before his wife’s arrival.” 35 MJ at 425. In fact, appellant received no profit, and there was no evidence that he had taken a cut of the drugs for himself. After the second distribution, appellant did ask for— but did not receive—$20.00 for his services in this $500.00 transaction. By comparison, the defendant in Sherman had used more of the informant’s money than was necessary to buy the drugs and then had used the money to support his own just-renewed drug use. The Supreme Court did not view these facts as demonstrating a profit motive. Cooper’s activities do not extend nearly this far. As in Sherman, the evil of pulling appellant back into the drug environment is readily apparent, regardless whether the inducement was to use or to distribute drugs.
Furthermore, by the time appellant made his unfulfilled request for $20.00, the die was cast: The Government—without any pre-investigation basis to believe that appellant, then doing his best to extricate himself from the drug culture that had all but broken his life, was in any way involved with drugs—had succeeded in dragging him back into that bedeviled environment via the surreptitious pleas of his friend from that environment.
In short, then, we cannot agree that the prosecution has “prove[d] beyond reasonable doubt that the defendant was disposed to commit the criminal act prior to first being approached by Government agents.” See Jacobson v. United States, supra at -, 112 S.Ct. at 1540. None of the lead opinion’s three bases individually nor all of them collectively shows beyond reasonable doubt that appellant “possessed the requisite predisposition prior to the Government’s investigation and that it existed independent of” the reprehensible timing and nature of the Government’s approach of appellant. See id. at -, 112 S.Ct. at 1543. Instead, we conclude that, in this case, “the Government playfed] on the weaknesses of an innocent party and beguile[d] him into committing crimes which he otherwise would not have attempted.” Sherman v. United States, supra at 376, 78 S.Ct. at 822, quoted in Jacobson v. United States, supra at-, 112 S.Ct. at 1543 (footnote omitted). Accordingly, we dissent.